



EXHIBIT 10.34


CONSULTING SERVICES AGREEMENT
The following confirms the agreement (this “Agreement”) between Donald H. Foley
(the “Consultant”) and PAR Technology Corporation, a Delaware corporation (the
“Company”), dated December 4, 2018, to be effective as of December 5, 2018 (the
“Effective Date”), with respect to the provision of consulting services.
1.    Services. (a)    The Consultant agrees to render consulting services as
described in this Section (the “Services”) to the Company and its subsidiaries.
The Services will include such general business counsel and guidance as may from
time to time be reasonably requested by management of the Company and/or its
subsidiaries during the term of this Agreement, including advice and
consultation regarding the general operations of the business of the Company and
its subsidiaries and the transition associated with the Consultant’s recent
departure as Chief Executive Officer and President of the Company and as
President of ParTech, Inc., a wholly-owned subsidiary of the Company.
(b)    The parties understand and agree that the Consultant will have the sole
discretion to determine the method and means, of performing the Services, and
that the Company has no right to, and will not, control or determine the method
or means by which the Consultant performs the Services; provided that the
Consultant shall comply with all reasonable instructions given to the Consultant
by the requesting management team member(s) in relation to the Services and
shall keep the Company informed of the Consultant’s activities under this
Agreement.
(c)    The Consultant agrees that he will not permit any of his other consulting
activities to unreasonably interfere with the timely completion of the Services.
The Consultant agrees to devote its best efforts and ability to the performance
of the Services, and warrants that the Services shall be performed in a
professional manner and shall be accomplished in compliance with all applicable
laws, rules, and regulations.     
2.    Term of Agreement. This Agreement shall commence as of the Effective Date
and shall continue through and including June 30, 2019, unless earlier
terminated by the Company or the Consultant as provided herein (the “Term”).
This Agreement may be terminated by the Company immediately upon notice to the
Consultant if the Consultant is unable or unwilling to provide the Services. In
addition, the failure by the Consultant or the Company to comply with any of the
other obligations and conditions contained in this Agreement shall entitle the
other party to give notice requiring the defaulting party to cure such default.
If such default is not cured within ten (10) days after receipt of such notice,
the notifying party shall be entitled, without prejudice to any of its other
rights under this Agreement, to immediately terminate this Agreement upon
written notice.
3.    Compensation. In full consideration of the Consultant providing the
Services during the Term, the Consultant will continue as a “Participant” under
the Grant Notice - Restricted Stock Award and Restricted Stock Award Agreement
delivered to the Consultant in August 2018, reflective of an August 13, 2018
grant date of 5,055 shares of restricted stock, as amended and attached to this
Agreement as Annex A.
4.    Travel and Other Expenses. The Company shall reimburse the Consultant
monthly for actual reasonable out-of-pocket expenses incurred by the Consultant
in the performance of the Services. Receipts for such out-of-pocket expenses are
required. The Consultant shall submit to the Company an invoice covering all
reimbursable expenses within 60 days after each month-end. The Company will pay
all proper charges reflected in such invoices within 30 days following receipt
of the invoice.
5.    Independent Contractor Status. It is the express intention of the parties
to this Agreement that the Consultant is an independent contractor and is
classified by the Company as such for all employee benefit purposes, and the
parties expressly agree that the Consultant is not an employee, agent, joint
venturer, or partner of the Company. Nothing in this Agreement shall be
interpreted or construed as creating or establishing an employment relationship
between the Company and the Consultant.
6.    Representations; Warranties. The Consultant has not entered into, and the
Consultant agrees not to enter into, any agreement either written or oral that
conflicts or might conflict with the Consultant’s performances of the Services
under this Agreement. The Consultant shall not use in his performance of the
Services or otherwise disclose to the Company any trade secrets or confidential
or proprietary information of any other person, including any of Consultant’s
other clients.


7.    Obligations of the Consultant. (a) The Consultant is solely responsible
for all taxes, withholdings, and other similar statutory obligations with
respect to Consultant’s Services hereunder, and the Consultant agrees to defend,
indemnify,





--------------------------------------------------------------------------------





and hold Company and its affiliates harmless from any and all claims made by any
entity on account of an alleged failure by the Consultant to satisfy any such
tax or withholding obligations.


(b)    Since the Consultant is not an employee of Company, the Consultant agrees
and understands that the Consultant is not entitled to any of the benefits which
Company may make available to its employees, such as group insurance, workers’
compensation, disability insurance, vacation, sick pay, profit-sharing, equity
awards, or retirement benefits. In addition, the Consultant shall be responsible
for providing, at his expense and in his name, disability, workers’
compensation, or other insurance as well as any and all licenses and permits
usual or necessary for conducting the Services.


(c)    Any and all rights, title and interests in any work developed, created or
delivered (including any intellectual property and all rights therein) by the
Consultant in the performance of the Services, including, all data/content,
schema, format, documentation and other materials developed, created or
delivered under this Agreement (collectively, the “Deliverables”), shall be the
sole and exclusive property of the Company and the Consultant hereby assigns and
transfers to the Company all of the Consultant’s rights, title and interests in
and to any and all such Deliverables (including any intellectual property and
all rights therein), and the Consultant will execute and deliver documents
reasonably requested by the Company from time to time, even after termination of
this Agreement, to evidence, effect, protect or enforce Company’s rights in the
Deliverables.


(d)    Except with the Company’s full knowledge and prior written consent, the
Consultant shall not disclose any confidential or proprietary information (oral,
written or in any other form) of the Company or of any of its affiliates
(“Confidential Information”) to any person or entity outside of the Company and
the Consultant shall not use or permit the use of any Confidential Information
by or for the benefit of any person or entity other than the Company.
Confidential Information includes (without limitation) information about
Company’s and/or its affiliates’ corporate plans, strategies and prospects,
financial information, product plans and developments, marketing strategies,
employee, customer, vendor and supplier information, sales promotions and plans,
advertising plans and policies, pricing policies and strategies and other
information (whether or not specifically labeled or designated), such
Confidential Information may also include information of third-parties.


(e)    The Consultant shall not at any time make or encourage others to make any
remarks or comments (whether in writing or oral) about the Company or its
affiliates, or any one of them, to any third party (including vendors,
suppliers, customers, business associates, the media, press and/or
publications), which remarks or comments reasonably could be construed to be
derogatory or disparaging or which could be anticipated to be damaging or
injurious to the reputation or goodwill of the Company and/or its affiliates.
The Consultant understands and agrees that remarks or comments made on the
Internet, on Facebook, Instagram, Twitter and on any other social media site,
blog, or other electronic medium of any kind are subject to the provisions of
this Section in the same manner as remarks or comments made in any other forum.


(f)    During the Term, and for a period of six (6) months thereafter, the
Consultant will not, directly or indirectly, in any manner, for himself, his own
business or for any other person or business (i) solicit, recruit (or attempt to
recruit), discuss with or advise, influence, induce or otherwise encourage in
any way, any employee of the Company or of any of its affiliates to terminate
such employee’s relationship with the Company or with any of its affiliates for
any reason, or (to the extent permitted by applicable law) hire (or attempt to
hire) any such employee; (ii) solicit, hire or recruit or attempt to hire or
recruit any person who was an employee of the Company or of any of its
affiliates within the immediately preceding six (6) months of any such
solicitation, employment, retention, or recruitment; and/or (iii) solicit,
assist, discuss with or advise, influence, induce or otherwise encourage in any
way, any customer, vendor, supplier or business associate or prospective
customer, vendor, supplier or business associate of the Company or of any of its
affiliates to cancel, terminate or alter its business relationship with the
Company or with any of its affiliates. For purposes of subsection (iii) above,
reference to “any customer, vendor, supplier or business associate” means any
one of the foregoing that are or were customers, vendors, suppliers or business
associates of the Company or of any of its affiliates as of the effective date
of termination of this Agreement, and reference to “prospective customer”,
vendor, supplier or business associate” means any one of the foregoing that the
Consultant knew of as of the effective date of termination of this Agreement.


(g)    Upon termination of this Agreement, the Consultant shall: (i) promptly
return to the Company all property belonging to the Company and/or any of its
affiliates that is within the Consultant’s possession, access or control,
including all Confidential Information, documents (in tangible or non-tangible
form), files, passwords, and security devices or tokens that permit access to
the Company’s and/or to any of its affiliates’ facilities or systems; and (ii)
not make or keep copies of any of the items/things referenced in clause (i), in
whole or in part; this prohibition includes downloading, transferring, and/or
retaining any electronic files or portions thereof.


8.    Severability. If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to





--------------------------------------------------------------------------------





such provision and such provision shall be inoperative in such state or
jurisdiction and shall not be part of the consideration moving from either of
the parties to the other. The remaining provisions of this Agreement shall be
valid and binding and of like effect as though such provision were not included.


9.    Assignment. This Agreement shall not be assignable by either the
Consultant or the Company without the express written consent of the other
party; provided, that, as used in this Agreement, the term Company shall include
any successors to the business and/or assets of the Company.


10.    Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement.
In the event that any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.


11.    Governing Law. The Consultant agrees that any dispute in the meaning,
effect, or validity of this Agreement shall be resolved in accordance with the
laws of the State of New York without regard to the conflict of laws provisions
thereof.


12.    Defend Trade Secrets Act. The Consultant’s obligations under this
Agreement are subject to the Defend Trade Secrets Act of 2016; and, in
accordance with that Act the Consultant will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Accordingly, the Consultant has
the right to disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. The Consultant also has the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.


13.    Entire Understanding. This Agreement contains the entire understanding of
the parties regarding its subject matter and supercedes and replaces all prior
understandings and agreements whether written or oral relating to the same. This
Agreement can only be modified by a subsequent written agreement executed by the
Consultant and the Company.


14.    Notices. All notices, requests, permissions, waivers, and other
communications hereunder shall be in writing and shall be served on the parties
at the addresses set forth below. Any such notices shall be either (a) sent by a
nationally recognized overnight courier, in which case notice shall be deemed
delivered when delivery is made according to the records of such courier, (b)
sent by facsimile, in which case notice shall be deemed delivered upon receipt
of confirmation of transmission of such facsimile notice, or (c) sent by
personal delivery, in which case notice shall be deemed delivered upon receipt.
Any notice by facsimile or personal delivery and delivered after 5:00 p.m.,
shall be deemed received on the next day upon which commercial banks and
governmental agencies are open for business in the subject city (a “Local
Business Day”). A party’s address may be changed by written notice to the other
parties pursuant to this Section; provided, however, that no notice of a change
of address shall be affected until actual receipt of such notice. Copies of
notices are for information purposes only (and shall nto constitute notice to
the party(ies) to whom notice is intended to be delivered), and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice. To Company: Attention: Chief Executive Officer, 8383 Seneca Turnpike,
New Hartford, New York 13413; email: c/o tiffani_temple@partech.com with a copy
to: Office of General Counsel, 8383 Seneca Turnpike, New York 13413; email
cathy_king@partech.com. To the Consultant at the address below the Consultant’s
name on the signature page hereto.






[Signature Page to this Consulting Services Agreement Immediately Follows]










Company:
PAR TECHNOLOGY CORPORATION





--------------------------------------------------------------------------------









/s/ Darla Haas     
By: Darla Haas
Its: Chief Human Resources Officer


Consultant:
Donald H. Foley


/s/ Donald H. Foley
                    
                
















[Signature Page to Consulting Services Agreement]





